Following trial and judgment for plaintiff, Jessie Pardoe, and for defendants Cicero I. Murray and Olive B. Murray, his wife, against the defendants Sam Gordon and Morris Schuman, the defendants Sam Gordon and Morris Schuman unsuccessfully sought new trial and then appealed to this court.
On the 21st day of December, 1945, there was filed and presented in this court a confession and stipulation of error signed on behalf of all parties to said appeal, including appellees.
In such a case we have held that we will examine the record, and where the allegations of error appear to be reasonably sustained, the confession of error will be taken as true. O'Dell v. Sharp, 182 Okla. 534, 78 P.2d 810; Barnard et al. v. Wallace, Ex'r, et al., 192 Okla. 27, 133 P.2d 542.
It appearing from the judgment herein that certain taxes were tendered into court, and that said taxes are unpaid, the reversal herein is conditioned that within fifteen (15) days from the filing of mandate in the trial court, the funds in the hands of the court, tendered for taxes, be paid to the county treasurer of McClain county, Oklahoma.
The cause is therefore reversed and remanded, upon confession of error, with directions to vacate the judgment and proceed in accordance with the views herein expressed.
HURST, V.C.J., and RILEY, OSBORN, WELCH, BAYLESS, and CORN, JJ., concur.